Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION



 

SECOND AMENDMENT TO SUPPLY AGREEMENT

 

This SECOND AMENDMENT TO SUPPLY AGREEMENT (the “Amendment”) is entered into as
of December 23, 2008 (the “Second Amendment Effective Date”), by and between
HEARUSA, INC., a Delaware corporation (“HearUSA”), and SIEMENS HEARING
INSTRUMENTS, INC., a Delaware corporation (“SHI”).

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Supply Agreement (as defined in the Recitals).

 

RECITALS

 

A.        HearUSA and SHI are parties to (a) the Amended and Restated Supply
Agreement dated as of December 30, 2006, as amended by that certain Second
Amendment to Credit Agreement and First Amendment to Investor Rights Agreement
and Supply Agreement dated as of September 24, 2007 (the “2007 Amendments”) (as
amended, the “Supply Agreement”) and (b) the Second Amended and Restated Credit
Agreement dated as of December 30, 2006, as amended by that certain First
Amendment to Credit Agreement dated as of June 27, 2007 and Second Amendment to
Credit Agreement, the 2007 Amendments and the Third Amendment to Credit
Agreement of near or even date herewith (as amended, the “Credit Agreement”).

B.        Pursuant to a Stock Purchase Agreement by and between HearUSA and SHI
of near or even date herewith (the “Purchase Agreement”), HearUSA and SHI have
agreed that SHI shall purchase, and HearUSA shall issue, 6,400,000 shares of
HearUSA’s $0.10 par value common stock in consideration of the cancellation of
certain trade payables owed to SHI under the Supply Agreement in a face amount
equal to the purchase price for such shares.

C.        A condition precedent to SHI’s obligations under the Purchase
Agreement is the execution and delivery by HearUSA and SHI of this Amendment.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
HearUSA and SHI agree, as follows:

1.

AMENDMENTS.

 

(a)

Section 2 of the Supply Agreement is amended in its entirety to read as follows:

2. Term. The term of this Agreement begins on the Effective Date and ends on 10
February 2015 (“Term”).

 

(b)

Section 3 of the Supply Agreement is amended in its entirety as follows:

3. Terms and Conditions of Sale. HearUSA will submit its orders for Products
either on the forms provided by SHI for that purpose or via a website provided
by SHI. Net payment is due no later than sixty (60) days after the statement
date. All payments shall be in United States dollars and made by wire

1

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION



 

transfer to, and cleared in the account of, SHI no later than 3:00 p.m. EST on
the business day preceding the sixtieth (60) day after the statement date.
HearUSA shall provide by electronic mail to SHI confirmation of the successful
transfer of the funds owed immediately after such transfer and any requested
cash application data.

 

(c)

Section 4.7 of the Supply Agreement is amended in its entirety to read as
follows:

 

4.7. Marketing Allowance. HearUSA will earn a marketing allowance, the funds
from which will only be used to reimburse HearUSA’s advertising expenses. The
marketing allowance is designed to help promote HearUSA’s practice and SHI’s
products in their respective markets. It may only be used for these purposes,
and SHI reserves the right to directly pay the advertising vendor (e.g. print or
electronic media, mailing houses) that HearUSA uses. The marketing allowance
will be credited to the HearUSA's account on the fifteenth day of the month
following the month it applies to, provided that HearUSA's trade payables with
SHI are within terms, documentation for the advertising expenses is provided to
SHI and HearUSA is in compliance with the Minimum Purchase Requirement set forth
in Section 4.1. The maximum base marketing allowance shall be $200,000 per
month.

(d)       Exhibit A to the Supply Agreement is hereby amended by deleting such
Exhibit A and adding in lieu thereof Exhibit A attached hereto.

2.         COVENANT. HearUSA agrees that all trade payables hereunder
outstanding as of the Amendment Effective Date and not converted into equity or
debt pursuant to the Purchase Agreement or the Credit Agreement shall be payable
within sixty (60) days (rather than 75 days) from the statement date for such
trade payables.

3.         REPRESENTATIONS AND WARRANTIES. As a material inducement to SHI to
execute and deliver this Amendment, HearUSA hereby represents and warrants to
SHI (with the knowledge and intent that SHI is relying upon the same in entering
into this Amendment) as follows:

(a)       HearUSA has the right and power, and has taken all necessary action to
authorize it to execute, deliver, and perform this Amendment in accordance with
its terms and to consummate the transaction contemplated hereby.

(b)       This Amendment has been duly executed and delivered by a duly
authorized officer of HearUSA, and is a legal, valid, and binding obligation of
HearUSA, enforceable against it in accordance with its terms.

(c)       The execution, delivery and performance of this Amendment in
accordance with its terms, do not and will not, by the passage of time, the
giving of notice, or otherwise conflict with, result in a breach of, or
constitute a default under the articles of incorporation or the bylaws of
HearUSA, or any indenture, material agreement, or other instrument to which
HearUSA is a party or by which it or any of its respective properties may be
bound.

 

2

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 



 

4.

MISCELLANEOUS.

(a)       Effect of Amendment. This Amendment shall not constitute a novation or
termination of HearUSA’s obligations under the Supply Agreement or any other
Loan Document (as defined in the Credit Agreement); and except as provided in
this Amendment, the Supply Agreement shall remain unchanged and in full force
and effect, and is hereby ratified and confirmed. On and after the Second
Amendment Effective Date, all references to the “Supply Agreement” or the
“Agreement” shall be to the Supply Agreement, as herein amended. Except as
expressly provided herein, the execution, delivery, and effectiveness of this
Amendment shall not operate as a waiver of any rights of SHI under the Supply
Agreement, nor constitute a waiver under the Supply Agreement.

(b)       Amendment Effective Date. This Amendment, shall be effective as of the
Second Amendment Effective Date.

(c)       Reference to Miscellaneous Provisions. This Amendment and the other
documents delivered pursuant to this Amendment are part of the Loan Documents
referred to in the Credit Agreement, and the provisions relating to Loan
Documents set forth in Article VIII of the Credit Agreement are incorporated
herein by reference the same as if set forth herein verbatim.

(d)       Costs and Expenses. Each party hereto shall pay its own expenses in
connection with the preparation, negotiation, execution, and delivery of this
Amendment.

(e)       Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes, and
all of which constitute, collectively, one agreement. It is not necessary that
all parties execute the same counterpart so long as identical counterparts are
executed by the Company and Investor.

(f)        Parties. This Amendment is binding on and inures to the benefit of
the Company, Investor, and their respective successors and assigns.

[Signatures appear on the following pages.]

3

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts as of the Second Amendment Effective Date.

 

 

 

HEARUSA, INC., as the Debtor

 

 

 

 

By:

/s/ Stephen J. Hansbrough

 

 

Name: Stephen J. Hansbrough

 

 

Title: Chairman and CEO

 

 

 

SIEMENS HEARING INSTRUMENTS, INC., as Secured Party

 

 

 

 

By:

/s/ Christi Pedra

 

 

Name: Christi Pedra

 

 

Title: Chief Executive Officer

 

 

 

 

By:

/s/ Nicolau Gaeta

 

 

Name: Nicolau Gaeta

 

 

Title: Chief Financial Officer

 

 

*        *        *        *

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SUPPLY AGREEMENT

 

4

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 



 

EXHIBIT A

HearUSA Pricing Schedule for Custom and BTE Products

 

[*****]

 

 